DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim(s) 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 19’s limitation,
“of multiple views or … True/Mirrored views.” is not clear because:

A.	Missing an additional process of displaying of multiple view. That is, 
“displaying of multiple views or … True/Mirrored views.” or

B.	Continuing previous process of freezing. That is, “freezing … without time lapse, of multiple views or … True/Mirrored views.”

To further advance prosecution, the Examiner interprets the above limitation as continuing previous process of “freezing … of multiple views”.

Allowable Subject Matter

3.	Claim(s) 1-18 is/are allowed.

4.	Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

5.	The following is an examiner’s statement of reasons for allowance:

Garrido et al. (PGPUB./Pat. No. US 11336600) teach a messaging application in which an image can be captured and supplemented with supplemental content such as stickers, animations, etc., from within an active messaging thread. In this manner, a user participating in a messaging conversation with a remote user can add stickers, animations, and/or adaptive content to an image captured by the user, without having to locally cache/store the captured image before editing and without having to leave the messaging conversion (or the messaging application) to access an image editing application.

SABAN (App./PGPUB./Pat. No. AU 2014304760) teaches method for distortion transformation simulating looking into reflective mirror, including the steps: obtaining a digital image from the camera; flipping the image about a vertical axis so as to reverse right and left sides of the image; applying a transformation mapping to the image to modify the image such that it appears to mimic a reflection of a mirror; resizing the image to reduce variations caused by changes in the object's distance to the camera; and displaying the image on the monitor after performing the flipping, transformation mapping, and resizing. Also, method for capturing an image or video from a camera; identifying an element from the image or video; selecting the identified element; rendering an original model of the selected element; selecting a new appearance for the selected element; and rendering a new model based on the original model and the selected new appearance for the element.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including

“…true view mode, the image processor reads out the frame of data from left to right, from a pixel P11 to a pixel Pm1 and instructs the frame of data to be displayed on the display device with pixel Pu displayed in the upper left corner, with pixel Pmt displayed in the upper right corner, with pixel Pi displayed in the lower left corner, and pixel Pmn displayed in the lower right corner, and
wherein in the mirror view mode, the image processor reads out the frame of data by reversing an addressing of memory locations into the frame buffer memory such that the arrangement of the pixel data in the rows and columns is read out of the memory locations in a reverse order of the true view mode; and displaying one or more captured frames of images in a true view mode or a mirror view mode on the display device.” (Claim 1),

“…repeatedly displaying a same data or image frame selected by a user from a system's volatile memory, without capturing or storing or archiving the image frame; and redisplaying the image frame repeatedly with an ability to manipulate the paused or frozen frames' attributes.” (Claim 18),

in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628